Citation Nr: 1639603	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1981 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2015 and April 2016, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes that there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals a copy of the June 2014 hearing transcript.  The remaining documents in Virtual are either duplicative of the records in VBMS or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.

2.  The Veteran's current bilateral knee disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A bilateral knee disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO satisfied the duty to notify by letter in October 2010, prior to the initial adjudication of the claim in April 2012.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment records and private treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

The Board notes that the Veteran has identified additional outstanding private treatment records that have not been obtained and associated with the record.  Specifically, in a June 2014 statement, the Veteran reported that he was treated at by Kaiser Permanente from January 1989 to June 2014.  In the June 2015 remand, the Board noted that the claims file only contained records from those providers dated from 2001 to 2006.  Therefore, the Board remanded the case and directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran and request that he identify all pertinent medical treatment for his disabilities, including records dated from January 1989 to June 2014 from Kaiser Permanente noted in the June 2014 statement.  In April 2015, the AOJ requested that the Veteran complete and return authorization to obtain treatment records and informed him that he could submit the records himself.  A specific request was made for non-VA medical records dated from January 1989 to June 2014.  The Veteran did not respond.  

Moreover, the Veteran has not submitted the authorization forms sent to him by the AOJ in June 2014 to authorize the release of the Kaiser Permanente records.  The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board also finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claims being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA examination was afforded in July 2015.  In addition, VA medical opinions were obtained in January 2016 and May 2016.  As discussed below, the Board finds that the VA examination and medical opinions, when considered together, are adequate, as they are predicated on a review of the Veteran's medical history, examination of the Veteran, and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

The Board also finds that the AOJ has complied with the Board's February 2015 and April 2016 remand directives.  As discussed above, in accordance with the February 2015 remand directives, the AOJ requested records pertaining to private treatment records from Kaiser Permanente dated from January 1989 to June 2014.  In addition, in the February 2015 remand, the Board directed the AOJ to provide the Veteran with a copy of his service treatment records; obtain complete VA treatment records; and afford the Veteran a VA examination to determine the nature and etiology of his current low back and bilateral knee disorders.  Thereafter, in April 2015, the AOJ mailed the Veteran copies of his service treatment records.  In addition, VA treatment records, dated from November 2014 to March 2015, were associated with the claims file, and the Veteran was provided a VA examination in July 2015.  A VA addendum opinion was obtained in January 2016.  Thereafter, in April 2016, the Board remanded the claims for an additional VA addendum opinion.  An additional VA medical opinion was obtained in May 2016 that provided the requested opinions.  Therefore, the Board finds that the AOJ has also complied with the February 2015 and April 2016 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine or a bilateral knee disorder.

In a December 2012 statement, the Veteran contended that he injured his back and knees during his service as a rifleman in the Marine Corps from his day-to-day strenuous military duties and responsibilities.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a bilateral knee disorder.  The only record of a complaint of low back pain during service that is associated with the record is dated in October 1981.  There are no subsequent treatment notes related to any further complaints, treatment, or diagnoses pertaining to the low back.  

In a February 2001 private treatment note, the Veteran reported low back pain for several days.  

In a September 2001 private treatment note, the Veteran complained of low back pain.  A September 2001 private x-ray of the lumbar spine showed disc space narrowing at L5-S1.

In an April 2002 private treatment note, the Veteran stated that he had recurrent symptoms of chronic low back pain with prolonged work.

In a September 2002 private treatment note, the Veteran complained of lower back pain following a 17 hour drive to Connecticut.  

In an April 2003 private treatment note, the Veteran reported low back pain for three days.  He indicated that he injured his back at the gym the previous week.  He denied any prior back injuries.  

In a July 2003 private treatment note, the Veteran complained of low back pain and noted that it was a recurrent problem.  The diagnosis was lumbar strain.

In a January 2004 private treatment note, the Veteran indicated that he worked out several days previously and he had a recurrence of low back pain since that time.  

In a July 2006 private treatment note, the Veteran complained of recurrent back discomfort.  

November 2006 private x-rays of the knees showed normal right and left knees.

In a July 2008 private treatment note, the Veteran complained of low back pain.  A physical examination of the lumbosacral spine area revealed no local tenderness or mass.  The physician observed painful and reduced lumbosacral range of motion.  

In an August 2008 private treatment note, the examining physician reported that the Veteran had a past history of back pain and significant nonsteroidal anti-inflammatory drug (NSAID) use.  

In a February 2011 private orthopedic treatment note, the Veteran was diagnosed with patellofemoral syndrome and some medial facet chondromalacia.  The examining orthopedist did not report which knee he evaluated.

In August 2011 private chiropractic treatment notes, the Veteran reported that his lower back had improved with treatment, but he continued to have a lot of pain.  The treating chiropractor stated that palpation to the area revealed spasm, hypomobility, and end point tenderness indicative of subluxation at T4, T5, left L4, left L5, and left sacrum.

In a November 2011 private orthopedic treatment note, the examining orthopedist indicated that the Veteran was an avid weightlifter.  

During an October 2014 VA physical therapy consultation, the Veteran complained of chronic pain in his low back, knee, and feet.  He stated that he had back pain for a long time, but it had become more consistent in the past couple of years.  He also indicated that he strength trained three times per week.  An examination of the low back revealed decreased range of motion and soft tissue extensibility.  

In a March 2015 VA treatment note, the Veteran complained of intermittent low back pain and a history of knee pain.  An examination revealed painful range of motion of the back.  The diagnosis was chronic pain syndrome of the neck, shoulders, low back, right knee, and feet.  

March 2015 VA spine x-rays showed mild L4-5 and L5-S1 spondylosis.  

March 2015 VA knee x-rays showed mild degenerative changes of both knees.

During a July 2015 VA knee examination, the Veteran reported that his knee symptoms began in 1981.  He stated that his knee disorder began during active duty from performing strenuous military training and had worsened since that time.  The VA examiner diagnosed the Veteran with bilateral knee strain.  She indicated that the Veteran did not have the pathology to render diagnoses of medial facet chondromalacia or patellofemoral syndrome of either knee.  She also opined that the Veteran's claimed bilateral knee disorder was less likely than not (less than 50 percent probability) incurred in service.  She noted that there were no service treatment records indicating that the Veteran had a knee disorder during service.

During a July 2015 VA back examination, the Veteran stated that his low back disorder began in 1981 while performing strenuous infantry duties and it had worsened since that time.  The VA examiner diagnosed lumbar strain.  She opined that it was less likely than not that the claimed low back condition was incurred during service.  She noted that there were no service treatment records indicating any history or findings consistent with a low back disorder.

July 2015 VA x-rays of the right and left knees and lumbar spine were negative for arthritis or any other abnormality.  

In a January 2016 VA addendum opinion, a VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran developed arthritis of the back or knees during service or within one year of separation from service.  He noted that the Veteran's service treatment records and post-service medical records did not document ongoing treatment for arthritis of the back or knees during service or within one year of discharge.  In addition, his latest x-rays did not demonstrate arthritis.  He noted that previous x-rays showed minimal degenerative changes; however, he opined that these changes would be consistent with the aging process in the 32 years since the Veteran separated from service and they were not related to service.  

In a May 2016 VA addendum opinion, the January 2016 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed knee and low back disorders were incurred in or caused by service.  He again noted that the Veteran's service treatment records and post-service medical records did not document ongoing treatment for arthritis of the back or knees during service or within one year of discharge.  In addition, his latest x-rays did not demonstrate arthritis.  He noted that previous x-rays showed minimal degenerative changes; however, he again opined that these changes would be consistent with the aging process in the 32 years since the Veteran separated from service and they were not related to service.  The examiner also reported that the Veteran's service treatment records did not document chronic, ongoing treatment for patellofemoral syndrome, medial facet chondromalacia, or knee strain.  In addition, he noted that, although the Veteran's service treatment records did document a one line note indicating the Veteran complained of low back pain in October 1981, he noted that there was no ongoing treatment for a chronic low back disorder.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims for a low back disorder and a bilateral knee disorder. 

As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of arthritis or any other knee disorder.  While the Veteran did complain of low back pain in October 1981, there were no subsequent complaints, treatment, or diagnoses pertaining to the low back.  

In regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1331.  The evidence does not show that the Veteran had chronic arthritis of the bilateral knees or lumbar spine or any other knee or back disorder at the time he separated from service.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had such disorders within the first year after his separation from service.  Therefore, chronicity is not established in service or within a year of separation. 

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology. 38 C.F.R. § 3.303 (b).  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous low back and bilateral knee pain since service.  The Veteran is competent to report observable symptoms, such as knee and low back pain since his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159 (a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In addition to the lack of evidence showing that a right or left knee disorder or low back disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The May 2016 VA examiner opined that the Veteran's current right and left knee and low back disorders were not due to his military service.  In rendering the opinion, he explained that the latest x-rays did not demonstrate arthritis.  He noted that previous x-rays showed minimal degenerative changes; however, he again opined that these changes would be consistent with the aging process in the 32 years since the Veteran separated from service and they were not related to service.  The examiner also reported that the Veteran's service treatment records did not document chronic, ongoing treatment for patellofemoral syndrome, medial facet chondromalacia, or knee strain.  In addition, he noted that, although the Veteran's service treatment records did document a one line note indicating the Veteran complained of low back pain in October 1981, he noted that there was no ongoing treatment for a chronic low back disorder.  

The May 2016 VA examiner reviewed the claims file, including the service treatment records and the July 2015 VA examination reports, considered the Veteran's lay statements, and provided a rationale for the opinion provided.  The May 2016 VA opinion is factually accurate, fully articulated, and includes sound reasoning for the examiner's conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds the opinion to have significant probative value. 

The Board also acknowledges the Veteran's own statements relating his current knee and low back disorders to his military service.  However, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the May 2016 VA examiner is of greater probative weight than his more general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for right and left knee and low back disorders.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for low back and bilateral knee disorders.








ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


